Citation Nr: 1511588	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  00-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, prior to September 18, 2003.

2.  Entitlement to a rating in excess of 30 percent for PTSD with alcohol dependence from September 18, 2003, to February 2, 2005. 

3.  Entitlement to a rating in excess of 70 percent for PTSD with alcohol dependence from February 2, 2005.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1980.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) dated June 2007 and December 2012.

This appeal was before the Board in May 2009, at which time the Board remanded with instructions to obtain a more current VA examination for the Veteran.  The Veteran underwent a VA examination in October 2009.  

The appeal was again before the Board in August 2010, at which time the Board remanded with instructions to obtain another VA examination to include the assignment of a Global Assessment of Functioning (GAF) score.  In compliance with these instructions, the Veteran underwent another VA examination in September 2010.  

In May 2011, the appeal was again before the Board, at which time the Board remanded on the grounds that the Veteran's increased rating claim was inextricably intertwined with her claim for an earlier effective date, which was also remanded. 

In September 2012, the appeal was again before the Board, at which time the Board granted the Veteran's claim for an earlier effective date of May 8, 2003, and the RO assigned new ratings for the earlier dates in a December 2012 rating decision, which the Veteran also appealed and is within the scope of this decision.  The Board further remanded the Veteran's increased rating claim with instructions to obtain a more current VA examination for the Veteran.  The Veteran subsequently underwent a VA examination in March 2013. 

The Board finds that the VA examinations were adequate to evaluate the Veteran's PTSD and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remands of May 2009, August 2010, May 2011, and September 2012 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entirety of the appeal period, the Veteran's PTSD with alcohol dependence was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, but was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the criteria for a rating of 70 percent for PTSD with alcohol dependence have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  For the entirety of the appeal period, the criteria for a rating in excess of 70 percent for PTSD with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Veteran's claim for an increased disability rating arises from her disagreement with the initial evaluation assigned after grants of service connection and an earlier effective date.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided with VA mental health examinations in June 2003, September 2003, June 2004, September 2005, October 2009, September 2010, and March 2013.  The Board finds that these examinations and their associated reports, taken together as a whole, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Applicable Law and Regulations

The Veteran seeks increased ratings for PTSD with alcohol dependence.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating, and that has been done here.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 10 percent rating is warranted when PTSD is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted when PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Factual Background

VA treatment records indicate that in February 2003 the Veteran was being treated for depression which her doctors at the time associated with pain from her fibromyalgia and chronic fatigue syndrome.  At that time, she was also involved in a psychosocial residential rehabilitation treatment program (PRRTP) for her alcohol dependence, followed by enrollment in a substance abuse treatment program (SATP).  

A March 2003 VA mental health treatment note reflects treatment for depression and alcohol dependence in brief remission.  The Veteran's treating psychiatrist noted active speech and lively mood.  Thoughts were rational, though wandering.  The psychiatrist assigned a GAF score of 60.

A May 2003 VA mental health treatment note reflects an unscheduled drop-in visit by the Veteran, reporting anxiety and panic attacks.  Her treating psychiatrist prescribed medication and assigned a GAF score of 55.

The Veteran underwent a VA examination in June 2003.  The Veteran reported ongoing treatment for alcoholism and stress, and that she had panic attacks for which she was medicated.  She reported sleep troubles, sleeping only two hours at a time with initial and terminal insomnia.  She suffered episodes of crying and feelings of hopelessness.  She did not have appetite or concentration problems, and was active in her hobbies of crafts, remodeling, and bowling.  She reported few friends and was not that active socially.  She did not report problems conducting daily activities such as dressing or feeding herself, and was able to manage her finances despite some credit problems.  The examiner noted that she was somewhat unkempt and untidy, her behavior was appropriate, she made good eye contact, and her thought processing and communication was okay.  The examiner observed no problems with memory or cooperation.  Insight was fair.  Judgment was good for hypothetical situations.  Her affect was anxious, and her overall mood was somewhat sad.  The examiner assigned a GAF score of 80, noting symptoms that are transient and expectable to psychosocial stressors, with slight impairment in social and occupational functioning.  The examiner opined that the Veteran exhibits occupational and social impairment due to mild or transient symptoms, which occasionally decrease work efficiency and ability to perform tasks following periods of significant stress.

A July 2003 VA mental health treatment note reflects ongoing treatment for depression.  The Veteran's treating psychiatrist assigned a GAF score of 55. 

The Veteran underwent another VA examination on September 18, 2003.  The examiner noted that the Veteran was appropriately dressed and groomed, was alert, and had full range of affect.  Her mood was frustrated.  The examiner noted good problem solving skills, a logical thought process, and no pressure to speech with normal vocal tone and volume.  There were no delusions, hallucinations, grandiosity, or paranoia.  The examiner noted very good cognitive abilities, with intact memory and clear sensorium.  The examiner assigned a GAF score of 53, indicating moderate ongoing symptomatology.

A December 2003 VA mental health treatment note reflects ongoing treatment for depression.  The Veteran reported active involvement in alcohol dependence meetings, swimming and yoga classes, and volunteering at the VA hospital.  She maintained active friendships.  She reported that she still suffered panic attacks.  Her treating psychiatrist assigned a GAF score of 60.

A May 2004 VA mental health treatment note reflects ongoing treatment for depression.  The Veteran reported improvement in mood.  Her treating psychiatrist assigned a GAF score of 60.

The Veteran underwent another VA examination in June 2004.  The Veteran reported depressive symptoms, including decreased energy, insomnia and nightmares, increased appetite, mood swings, and difficulties in concentration.  She reported being self-critical, and feelings of paranoia and suspicion.  She reported panic attacks three times a week.  She denied suicidal ideation, and reported loneliness alleviated by regular social contact with her adopted nieces and a male friend.  The Veteran was able to do her own cooking, cleaning, and personal hygiene, and cared for her German shepherd.  The examiner noted lability of affect, including tearfulness, but no psychomotor agitation or slowing.  Behavior, speech, and eye contact was appropriate.  There was no clouding of sensorium and thought process was logical.  There were no delusions, hallucinations, grandiosity, or paranoia.  Memory was intact.  The examiner noted that the Veteran's depression and panic attacks have affected her ability to maintain more than very limited social contacts.  The examiner assigned a GAF score of 55, indicating moderate ongoing symptomatology.

The record includes a letter dated September 2004 from a neighbor and friend of the Veteran, which states that the Veteran's mental condition and alcohol dependence led to extreme irritability, causing her to provoke fights.

VA treatment records indicate that the Veteran sought therapy in September 2004.  She requested a counseling session from a PRRTP therapist earlier in the day with an agitated affect.  She reported disturbed sleep and waking up in a panic.  She described her history of sexual abuse.  Later that day, she had an appointment with her regular treating psychiatrist, requesting that he evaluate her for PTSD.  She was upset and angry that she had been denied service connection for PTSD, and requested that her treating psychiatrist evaluate her for that condition.  The psychiatrist agreed to begin the process.  He noted a dysphoric mood and assigned a GAF score of 55.

The Veteran was subsequently referred to a psychotherapist to treat her for military sexual trauma.  In a November 2004 letter, this therapist noted that the Veteran met the qualifications for therapy based on military sexual trauma, and when referred was experiencing distressed sleep, nightmares, night sweats, and waking up with panic attacks.  A November 2004 VA PTSD clinic note reflects treatment in which the Veteran reported extreme night sweats and distressing dreams.  Her therapist noted that her mood was anxious and eye contact was good.  Speech was relevant and spontaneous and insight was fair.  Sensorium and thought processes and content were within normal limits.  Her psychotherapist assigned a GAF score of 55, indicating ongoing symptomatology.  The Veteran returned to her PTSD clinic in early December 2004.  Her therapist assigned a GAF score of 57.

A December 28, 2004 VA mental health treatment note indicates that the Veteran was treated for both PTSD and depression.  The Veteran reported nearing two years of sobriety, and had been helping to rescue deserted animals in her neighborhood.

A February 2, 2005 VA PTSD clinic note reflects treatment and discussion regarding how the Veteran deals with her anger.  Her psychotherapist assigned a GAF score of 57.

An April 2005 VA examination report states in its heading that the Veteran was examined in March 2005; however, the report itself appears to be based on a review of the record and not an in-person examination.  The report addresses diagnosis and etiology, but does not address the level of impairment beyond a review of other medical evidence in the record.  

VA treatment records indicate that the Veteran was treated for PTSD in May 2005.  Her mood was depressed, and her affect was variable.  Her therapist assigned a GAF score of 57.  In June 2005 the Veteran was seen by her PTSD psychotherapist and her treating psychiatrist.  She reported triggered bouts of depression and irritability when she sees pregnant women or women with little children.  Her psychotherapist continued her GAF score of 55.

In a June 2005 letter, the Veteran's treating chiropractor opined that the Veteran's signs and symptoms indicate she should be rated at 30 or 50 percent for symptoms such as impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and sustaining effective work and social relationships.

In a July 2005 letter, the Veteran's treating psychiatrist stated that the Veteran's GAF score of 55 refers to her PTSD causing serious to moderate symptoms and difficulties with social, occupational, and interpersonal relationships.  

The Veteran underwent another VA examination in September 2005.  The Veteran reported social interaction with her neighbor every three days, and visits from her neighbor's daughter.  She further reported that she declines visits from her friends when she is in a bad mood.  Based on this, the examiner evaluated as moderate to moderately severe social functioning impairment.  The Veteran reported taking care of grooming and hygiene well, but low motivation kept her from keeping up with cleaning, which sets off a cycle of immobilizing guilt.  Based on this, the examiner evaluated as moderately to moderately severely restricted activities of daily living.  The Veteran reported intrusive recollections, thoughts, or images of her stressors five times per week, which the examiner evaluated as moderately severe, and nightmares several times per week, which the examiner evaluated as moderate.  Seeing children triggers her emotional problems, which the examiner evaluated as moderate.  She described waking up with panic attacks, which the examiner evaluated as moderate.  The Veteran reported being homebound and having few interests, which the examiner evaluated as moderately severe restriction in interests and moderately severe estrangement from other people.  The examiner noted moderate to moderately severe middle insomnia, and moderate anger based on her stressors and their effect on her life.  Concentration problems were moderate, and hypervigilance was severe.  The Veteran appeared traumatized and depressed, but eye contact was good.  The examiner noted fine speech and language with some variation in modulation, pitch, and spontaneity.  Her thought process was circumstantial and rambling, with difficulty focusing.  Affect was appropriate while mood was depressed and anxious.  The examiner assigned a GAF score of 50, indicative of serious symptoms.

In an October 2005 statement, the Veteran's representative stated that the Veteran is unable to take care of grooming, hygiene, and housework, and she is further unable to function socially.  The representative further stated that she has routine, near continuous panic attacks, is hypervigilant, is highly distrustful of strangers, and has severely impaired impulse control and is prone to unprovoked irritability.  

VA treatment records indicate that in September 2005 the Veteran was seen by her PTSD psychotherapist and her treating psychiatrist.  Her treating psychiatrist noted a fairly stable mood but periodic lows precipitated by traumatic flashbacks.  Her psychotherapist assigned a GAF score of 55.  VA treatment records show that the Veteran attended therapy approximately every three months through March 2007, as well as some additional group therapy meetings.  Throughout, her therapists maintained her GAF score at 55.

In May 2007, a VA examiner gave an opinion on the relationship between the Veteran's PTSD and her alcohol dependence.  The examiner opined that the symptoms of the Veteran's alcohol dependence were made worse by PTSD, making treatment of her alcohol dependence more difficult.  The examiner further noted that the Veteran's history suggests that alcohol was an attempt to self-medicate for PTSD, and since the Veteran has been sober symptoms became more prominent.

VA treatment records show that the Veteran continued therapy throughout 2007.  A June 2007 mental health treatment note indicates that the Veteran reported an improved mood but continued sleep disturbances and nightmares.  Her GAF score was maintained at 55.  An August 2007 mental health treatment note indicates that the Veteran reported increased stress but a good support system through friends and family.  Her psychiatrist assigned a GAF score of 52.  A second August 2007 mental health treatment showed improvement, and her psychiatrist assigned a GAF score of 55.  Her psychotherapist continued her GAF score of 55 in November 2007.

In 2008, the Veteran continued therapy on a roughly monthly basis, according to VA treatment records.  In January 2008, her GAF score was assessed at 52.  This score was continued through May 2008.  In July 2008, the Veteran was seen by a VA clinical social worker, who assigned a GAF score of 60.  The Veteran reported that she was emotionally functioning well, and has purposes, goals, and a supportive network of friends.  At her September 2008 appointment, her psychiatrist reassessed her GAF to 55.  At a December 2008 appointment, her clinical social worker assessed her GAF at 71.

According to VA treatment records, the Veteran was treated by her therapist in January 2009.  Her mood was cheerful, and her affect was appropriate though variable.  Her therapist assigned a GAF score of 65.  In March 2009, the Veteran met had an introductory meeting with a new VA social worker who assessed her GAF at 65.  Similarly, in May 2009, her psychiatrist reassessed her GAF at 70.  At an August 2009 mental health appointment, her GAF was assessed at 62.

In October 2009, the Veteran underwent another VA examination.  The Veteran reported some social interaction, seeing some friends every couple of days.  The examiner observed a clean appearance, clear speech, anxious mood, restricted affect, and numb psychomotor activity.  The examiner noted dichotomous thinking and extremism in terms of thought process.  Thought process was rambling and attention span was short.  Memory was normal.  She exhibited fair impulse control.  In terms of daily activities, the examiner noted a moderate problem engaging in shopping, and severe problems engaging in sports, exercise, and other recreational activities.  Intrusive thoughts, images, or memories were experienced several days a week, especially at night.  External or internal cues were severe, but flashbacks were absent.  Nightmares were abated by medication.  Efforts to avoid talking and thinking of trauma were moderate.  Diminished activities and interests and estrangement were severe.  Affective restriction was moderately severe.  Sleep impairment, concentration, and exaggerated startle response were severe.  Hypervigilance was moderately severe.  Irritability and anger were mild.  The examiner opined that there was not total occupational and social impairment, but symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood.

In November 2009, the Veteran underwent a VA psychological assessment examination related to the October 2009 VA examination.  The examiner noted a mildly anxious mood and a somewhat flat and constricted affect.  After conducting a psychological assessment inventory (PAI), the examiner opined that the Veteran produced a valid profile, with no evidence to suggest that she was motivated to portray herself in a more negative light than the clinical picture would warrant.  There was some indication that the Veteran tended to portray herself in a somewhat overly favorable light, as being free from common shortcomings to which most individuals will admit.  Based on this, the examiner opined that the clinical profile may underrepresent the extent and degree of significant findings.  After conducting a structure inventory of malingered symptomatology (SIMS), the examiner concluded that the Veteran endorses a high frequency of symptoms of impairment that is highly atypical of individuals who have genuine psychiatric or cognitive disorders.  The examiner noted that this result may stem from unusual neurological problems that the Veteran also suffers from as a result of a head injury, and therefore found the PAI indication that the Veteran did not over-report more accurate.

VA treatment records reflect that the Veteran continued therapy, and in December 2009 her GAF score was assessed at 62.  In February 2010, however, the Veteran reported a resurgence of her depression, manifested by depressed mood, lack of interest in the things she enjoys, and no motivation.  By August 2010, her therapist had reduced her GAF score to 56.

In September 2010, the Veteran underwent another VA examination.  The examiner noted normal speech, affect, thought process, and psychomotor activity.  Memory was normal.  The Veteran described her mood as leveled out and unemotional.  She reported difficulty sleeping long, awakening every night and with nightmares three to four times per week.  The examiner noted good impulse control and the absence of panic attacks.  The examiner assigned a GAF score of 53.  The examiner opined that the Veteran's PTSD did not result in total occupational and social impairment, nor did it result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Instead, the examiner opined that the Veteran's PTSD symptoms resulted in reduced reliability and productivity.

VA treatment records indicate that the Veteran continued therapy.  In November 2010, the Veteran was concerned about her health, and her therapist assessed her GAF score at 56.  In February 2011, the Veteran presented with a stable mood and good sleep, and her GAF score was increased to 58.  In June 2011, the Veteran presented with an angry mood and her GAF score was increased to 60.

VA treatment records indicate that, though the Veteran kept attending group therapy sessions, her next individual therapy session was not until April 2012.  The Veteran reported sleep problems, and coping with her condition by staying busy.  Her therapist noted that her thought process was noticeable for loose associations, and that she reported re-experiencing her trauma.  The Veteran continued discussing her stress in therapy in June and September of 2012.  In November 2012, her therapist assigned her a GAF score of 58.  In February 2013, the Veteran discussed her roommates and her helping homeless veterans.  Her therapist assigned her a GAF score of 62.

In March 2013, the Veteran underwent another VA examination.  The examiner noted that the Veteran's alcohol dependence currently has no symptoms as it is in full sustained remission.  The examiner noted that the Veteran suffers symptoms of anxiety, chronic sleep impairment, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  PTSD symptoms fell in the moderate range of severity.  The examiner assigned a GAF score of 55.  The examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

In May 2013, the March 2013 VA examiner wrote a follow-up report regarding the severity of the Veteran's PTSD.  The Veteran had called her therapist, experiencing anxiety that she would lose service connection for PTSD.  The therapist stated that she did not foresee her losing service connection, as she still met the diagnostic criteria, even though her symptoms have become less severe over time with the help of therapy and medications.  The examiner noted that the Veteran was attempting to become a trainer for veterans' service dogs.  The Veteran reported motivation by being involved with a pet rescue organization, and was getting along well with other pet rescue workers.  The examiner noted improvement of symptoms to the moderate range.  The examiner assigned a GAF score of 55, consistent with moderate social and occupational impairments.  

VA treatment records indicate that the Veteran has continued regular individual therapy on a near monthly basis, experiencing stress problems, anxiety, sleep disturbances, and nightmares to varying extents over this period of time.  The most recent GAF score assessed for the Veteran was 61, in September 2013.  The most recent therapy session on the record is in October 2014.  There is no indication in these records that the Veteran's condition has significantly changed with reference to her previous therapy sessions in the recent past.

Analysis

As an initial matter, the Board notes that in a September 2010 rating decision the RO granted the Veteran an earlier effective date of December 28, 2004, for PTSD with alcohol dependence, rated at 70 percent.  Since then, a September 2012 Board decision granted the Veteran an earlier effective date of May 8, 2003.  In compliance with that Board decision, the RO in a December 2012 evaluated the Veteran's condition at 10 percent prior to September 18, 2003, and at 30 percent from September 18, 2003 to February 2, 2005.  Because the Veteran was already in receipt of a 70 percent rating for the period from December 28, 2004 to February 2, 2005, such a rating constitutes an improper retroactive reduction for that period.  See 38 C.F.R. § 3.105(b).  However, because the Board below finds that at 70 percent rating is warranted for the entire appeal period, this issue need not be addressed further.

The Board finds that staged ratings are not appropriate to the Veteran's claim.  Neither the medical evidence nor the Veteran's lay statements indicate a worsening of symptoms over time.  Rather, while the Veteran's symptoms fluctuate in short-term intensity, they remained relatively constant over the entirety of the appeal period.  The Veteran's GAF score fluctuates throughout the appeal period between 50 and 62, indicating moderate disability, with the exception of a substantial temporary improvement noted throughout 2009, four years after the Veteran's rating was increased to 70 percent.  Furthermore, the Veteran's therapy records from the period prior to February 2, 2005 are simply not substantially different from therapy records thereafter.

The Veteran's current 70 percent rating after February 2, 2005, is supported by VA examinations from September 2005, October 2009, and March 2013.  The last two of these examination reports explicitly found that the Veteran's PTSD with alcohol dependence met the criteria for a 70 percent rating, i.e., resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  These examination reports assigned GAF scores of 50 and 55.  The VA examination reports dated September 2003 and June 2004 did not specify a level of occupational and social impairment, but noted moderate symptomatology and assigned GAF scores of 53 and 55.  In contrast, the June 2003 VA examination report assessed the Veteran's symptoms as mild and assigned a GAF score of 80, and the September 2010 VA examination report specifically stated that the Veteran's PTSD did not meet the criteria for a 70 percent rating, though it still assigned a GAF score of 53.  

Based on the examination reports themselves, as well as the Veteran's contemporary therapy records, the Board finds that these examination reports represent differing conclusions drawn from the same facts, and not a substantial change in the Veteran's condition.   Resolving all doubt in favor of the Veteran, the Board therefore finds that the Veteran's PTSD with alcohol dependence resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, for the entirety of the appeal period.

The Board further finds that a higher rating of 100 percent is not warranted.  A rating of 100 percent is warranted for total occupational and social impairment.  There is no evidence in the record that the Veteran has exhibited total occupational and social impairment.  She has never been hospitalized for her mental condition.  There is no record of gross impairment in thought processes or communication; for the most part, the Veteran communicates clearly and pleasantly.  There is no evidence of delusions, hallucinations, suicidal or homicidal ideation, grossly inappropriate behavior, disorientation to time or place, or memory loss of her name or those of close relatives.  While there is evidence of occasional unkempt or untidy appearance, and the Veteran on occasion reported a lack of motivation to clean, there is no indication that this issue has escalated to the point that the Veteran is completely socially isolated.  Indeed, the Veteran has significant social activity in the community, involving herself with helping other veterans and a pet rescue organization.  

For these reasons, the Board finds that an evaluation of 70 percent is warranted for the entire appeal period, but a higher rating of 100 percent is not warranted. 

Extraschedular Evaluation

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD with alcohol dependence, including stress, depression, anxiety, panic attacks, mood swings, sleep disturbances, nightmares, and insomnia, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her PTSD with alcohol dependence is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above, the criteria for higher schedular ratings were considered, but a 70 percent rating was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation of 70 percent for PTSD with alcohol dependence, but not in excess thereof, prior to September 18, 2003, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation of 70 percent for PTSD with alcohol dependence, but not in excess thereof, from September 18, 2003, to February 2, 2005, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 70 percent for PTSD with alcohol dependence, from February 2, 2005, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


